Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 3/17/2021 include amendments to the claims. Claims 1-6, 9-16 are pending. Claim 1 has been amended. Claims 7-8 have been cancelled. Claims 14-16 have been newly added.
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that Seo does not teach that a majority portion of the heat and steam is released through the output port: Seo teaches in pages 3-4 of the translation and figures 1-2 that the output port 32 is operable to release heat and vapor from said heating chamber. While Seo does not explicitly teach that it is a majority portion that exits via the output port 32, the manner in which thermal energy is released from the heating chamber depends on various factors such as the relative differences in temperature and pressure between the interior of the heating chamber and the external environment, whether or not the port is open or closed, the timing of the opening of the port relative to the time of thermal energy generation. For instance, if the port is closed for a long time after the thermal energy is generated and only opened after the temperature of the interior has equalized/nearly equalized with the external environment, the portion of thermal energy that is released through the port will be much smaller than if the port were to be opened immediately after/during thermal energy generation. Similarly, a lower external pressure adjacent the outlet port would result in a greater rate of transfer out of the port than if the external pressure were higher. Hence, the portion of heat and vapor movement out of the outlet port depends on the manner in which the apparatus is used, and it has been determined that a recitation with respect to the manner in 
Regarding applicant’s arguments that Simmons does not comprise an outlet port for heat and steam: Simmons teaches in figures 1-3a and 4, column 2, lines 24-29, 55-61, column 3, lines 13-17 that the material used is a fabric, which comprises openings that are capable of operating as outlet ports.
Regarding applicant’s arguments that Simmons does not teach a garment bag because it teaches a garment: Simmons teaches a garment bag 10 since reference number 10 comprises a garment with pouches or pockets that are capable of holding other items such as garments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation: “a fluid impermeable layer operable to prevent the escape of heated fluid”. It is unclear what type of material is being claimed since the physical properties (e.g. viscosity) of fluids vary, the permeability of the material required by the claim is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (US5605144).
Regarding claim 10, Simmons et al. teaches a garment heating apparatus (see abstract) comprising: a garment bag 10; at least one pouch compartment 32 defined on the interior of said garment bag 10; a heating pouch 34; a heating chamber defined in the interior of said heating pouch 34; an exothermic heating compound disposed within said heating chamber (see column 4, lines 57-67); an input port (see air inlet) on said heating pouch 34 operable to receive fluid into said heating chamber; an insulating layer separating said heating chamber from at least one surface on the exterior of said heating pouch 34 (see column 2, lines 24-29); an exterior layer of said heating pouch 34 and at least one output port operable to release heated air from the heating chamber (see figures 1-3a, 14). 
Regarding claim 11
Regarding claim 12, Simmons et al. teaches the limitations of claim 10. Simmons et al. also teaches in column 5, lines 54-66 that the garment bag 10 may be vented at the top to allow steam to escape.
Regarding claim 13, Simmons et al. teaches the limitations of claim 10. Simmons et al. also teaches in column 5, lines 4-7 and figures 1-3, 3a that the garment bag 10 contains openings 36 on its exterior to allow the deposit of a heating pouch 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR20000040103A) in view of Dodo (US20080251062).
Regarding claim 16, Seo teaches a heating pouch (see abstract) comprising: a heating chamber 10; an exothermic heating compound 20 disposed within said heating chamber 10; an insulating layer 34/35 separating said heating chamber 10 from at least one surface on the exterior of said heating pouch; a protective exterior layer 36; a re-sealable input port 31 operable to deliver fluid to said heating chamber 10; and at least one output port 32 operable to release heat and vapor from said heating chamber 10 (see abstract, figures 1-2, pages 4-5 of the translation). While Seo does not explicitly teach that it is a majority portion that exits via the output port 32, the manner in which thermal energy is released from the heating chamber depends on various factors such as the relative differences in temperature and pressure between the interior of the heating chamber and the external environment, whether or not the port is open or closed, the timing of the opening of the port relative to the time of thermal energy generation. For instance, if the port is closed for a long time after the thermal energy is generated and only opened after the temperature of the interior has equalized/nearly equalized with the external environment, the portion of thermal energy that is released through the port will be much smaller than if the port were to be opened immediately after/during thermal energy generation. Similarly, a lower external pressure adjacent the outlet port would result in a greater rate of transfer out of the port than if the external pressure were higher. Hence, the .

Allowable Subject Matter
Claims 1-6, 9, 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Seo (KR20000040103A). Seo fails to teach/disclose all of the limitations of independent claim 1, including the limitations regarding the fluid impermeable layer. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TINSAE B AYALEW/EXAMINER, Art Unit 1711